11 So.3d 500 (2009)
STATE ex rel. Royal CLARK
v.
STATE of Louisiana.
No. 2009-KH-2271.
Supreme Court of Louisiana.
July 8, 2009.
Relator represents that the court of appeal has failed to act timely on a supervisory writ filed on or about October 7, 2007. If relator's representation is correct, the court of appeal is ordered to consider and act on the writ. If relator's representation is incorrect, the court of appeal is ordered to accept, file and act upon the pleading which is herewith transferred to the court of appeal. The court of appeal is ordered to provide this Court with a copy of its judgment.